DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-6, 8-12 & 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1 (and subsequent claims), the claimed subject matter is replete with duplicative claimed limitations.  For instance {Claim 1, line 10}, the phrase “the furniture assembly is a furniture assembly” is unclear and confusing since “a furniture assembly” has already been established in line 1 of the Claim, thereby the metes and bounds of patent protection being sought is not readily ascertained since it is not known whether the limitation in question is a new distinct limitation or a reference back to the previously defined feature.  Such is the case within the depending claims as well, where the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6, 8-12 & 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10-2005041017.  DE`017 teaches of a furniture assembly (fig. 1) comprising an upper module (8, 9, 10, 11); a lower module (12, 13, 14, 15); and a wall part (26) which is arranged for being provided between the upper and the lower module when the furniture assembly is mounted in a room in a mounting position with the upper module provided above the lower module (note figs. 1 & 3), wherein the wall part can be pre-mounted to either the upper module or the lower module (i.e., the modules and the wall part can be attached to each other in various orders of a sequence – upper module attached to wall part first, lower module attached to wall part first etc.), the furniture assembly can be used in a kitchen, a laundry room or a bathroom (shown as being used in a kitchen environment), and the wall part can be pre-mounted to either the upper or the lower module (viewed as when either of the modules is attached to the wall part) and not mounted to the other one of the upper or the lower module such that it can be slid in relation to the one of the upper or lower module (the wall part is adjustable {telescopic} and can therefore be adjusted in height) to which it is not pre-mounted into a delivery position (such a position can be defined as when modules are just stacked upon (3) for transport and delivery and the wall part is collapsed to shortest height) where the upper and lower modules are provided closer to each other and the wall part is covering a part of a backside of the one of the upper or lower module to which it is not pre-mounted, and into a mounting position (such a position can be defined as when the modules are mounted and spaced apart vertically and the wall part is extended to a desired height) in which the wall part is connecting a backside of the upper module with a backside of the lower module (fig. 1).  As to Claim 2, the furniture assembly can be provided in a delivery position (collapsed / stacked) and in a mounting position (extended / mounted), a distance between the upper module and the lower module is smaller in the delivery position (stacked) than in the mounting position (spaced apart mounted), and the pre-mounted wall part in the delivery position is projecting overlapping a part of a backside of the one of the upper or lower module to which it is not pre-mounted (such would be the case when the modules are stacked upon (3) for delivery).  As to Claim 3, the wall part is reaching between a lower side of a backside of the upper module and an upper side of a backside of the lower module when the furniture assembly is in the mounting position (fig. 3).  As to Claim 6, the wall part includes a board of metal ((83) for instance).  As to Claim 8, the upper module is capable of being mounted to a wall ((1) via the wall part) in a room (kitchen) in the mounting position, and the wall part is arranged to be provided in the same orientation as and adjacent to the same wall in the room as the upper module is configured to be mounted to (fig. 1).  As to Claim 9, the lower module is 4capable of standing on a floor in the room in the mounting position and/or mounted to a wall in the room (via (3)).  As to Claim 10, the upper module comprises cabinets, and the lower module comprises cabinets.  As to Claim 11, the wall part can be pre-mounted to the upper module (coupled together first for instance).  As to Claim 12, the wall part can be pre-mounted to the lower module (coupled together first for instance).  As to Claims 20-21, DE`017 contemplates a delivery position, wherein a distance between the upper module and the lower module is smaller than in a mounting position (such as when modules are stacked for delivery and wall part collapsed) and wherein the wall part in the delivery position overlaps the backside of one of the upper module or lower module to which it is not pre-mounted; and moving the assembly to a place in the room where it should be mounted (viewed as the installation area); and raising an upper module in relation to a lower module such that the wall part is adjoining the backsides of both modules.  The upper module can be mounted to the wall in the room via (3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over DE`017 in view of Marashi [US 2009/0001860].  DE`017 teaches applicant’s basic inventive claimed assembly as outlined above, including the wall part having a wipeable surface (viewed as any exterior surface); but does not show the inclusion of a board that is mountable to backsides of the modules.  As to this feature, Marashi is cited as an evidence reference for the known incorporation of a backer board (16) onto a wall part frame, where the backsides of various modules (fig. 3) would be mounted upon, in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of DE`017 so as to include a backer board in a manner as taught by Marashi because this arrangement would enhance the versatility and usefulness of DE`017’s device by providing a covering of sorts over the exposed wall part, thereby forming a hollow interior space for the passage of wiring, utility components etc., and providing a smooth and clean exterior vertical surface which promotes an aesthetic appeal to a consumer / end user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892 showing various furniture assembly arrangements where some include upper and lower cupboard modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
October 22, 2021

/James O Hansen/Primary Examiner, Art Unit 3637